                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


SUNDARIK.PRASAD,

       Plaintiff,
V,                                                                   Civil Action No.3:19CV371

VIVIENE B.CHEEK,et al.

       Defendants.

                                 MEMORANDUM OPINION

       Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in
forma pauperis. The pertinent statute provides:

       In no event shall a prisoner bring a civil action [informa pauperis] ifthe prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is fnvolous, malicious,or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
        injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. See, e.g.,Prasad v. Hampton Cir. Ct, No. 3:17CV204,

at *6(E.D. Va. May 31, 2018), fl^TrfNo. 18-6750, 2018 WL 4460861, at *1; Prasad v. Berger,
No.3:17CV74,2018 WL 2088749,at *6(E.D. Va. May 4,2018);Prasad v. JudicialInq. & Review

 Comm'n., No. 3:17CV498,2018 WL 2015809, at *4(E.D. Va. Apr. 30, 2018); Prasad v. Gothic
Beauty Magazine, No. 3:17CV446, 2018 WL 1863650, *5 (E.D. Va. Apr. 18, 2018); Prasad v.
 United States, No. 3:17CV510, 2018 WL 1143597, at *4 (E.D. Va. Mar. 2, 2018), affd 733 F.

 App'x 130,131 (4th Cir. 2018);Proraflfv. Washington Metro Police Dep't,'No. 3:17CV140,2018
 WL 1091999, at *4(E.D. Va. Feb. 28,2018); Prasad v. Karn Art /«c.. No. 3:17CV62,2017 WL
 5012591, at *4(E.D. Va. Nov. 2, 2017), affdlYl F. App'x 329(4th Cir. 2018);Prasad v. Delta
Sigma Theta Sorority, Inc., No. 3:16CV897, 2017 WL 4399551, at *5 (E.D. Va. Oct. 3, 2017),

aff"dlYlY. App'x 336(4th Cir. 2018). Plaintiffs current complaint does not suggest that she is

in imminent danger of serious physical harm. Accordingly, her request to proceed in forma

pauperis will be DENIED. The action will be DISMISSED WITHOUT PREJUDICE.

       Plaintiff remains free to submit a new complaint with the full $400 filing fee. The Court

will process such a complaint as a new civil action.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                          M. Hannah Lai
        f    ,                                            United States District Judge
Date: 5/61/19
Richmond, Virginia
